Citation Nr: 0410023	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs (VA) nonservice-connected disability pension 
benefits in the calculated amount of $8,193.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to November 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision of the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC), located in Wichita, 
Kansas, which denied wavier of recovery of an overpayment of VA 
nonservice-connected disability pension benefits in the calculated 
amount of $14,193.

In an April 1999 decision, the Committee granted a partial waiver 
in the amount of $6,000.  In a February 2002 decision, the Board 
denied waiver of recovery of an overpayment of VA nonservice-
connected disability pension benefits in the calculated amount of 
$8,193.  In response to a VA Form 9 received by the M&ROC in 
January 2002 requesting a Travel Board hearing, the veteran 
presented oral testimony before the undersigned Veterans Law Judge 
at a hearing held at the M&ROC in May 2003.  Because the veteran 
had requested a Travel Board hearing prior to the February 2002 
Board decision, the Board in November 2003 vacated the February 
2002 Board decision.  

In a January 1998 statement, the veteran requested a reinstatement 
of his nonservice-connected disability pension benefits.  An 
August 2000 statement reflects that the veteran reported that he 
was taking medication for post-traumatic stress disorder (PTSD).  
In a May 2003 statement, he specifically raised the issue of 
service connection for PTSD.  These matters are referred to the 
M&ROC.



FINDINGS OF FACT

1.  In July 1993, the veteran was awarded a total disability 
rating for pension purposes.

2.  In 1994, VA informed the veteran twice that he did not have 
any reported income from Social Security benefits, that he should 
notify VA immediately if there was a change with regard to income 
from Social Security benefits, and that failure to report such a 
change could create an overpayment of VA nonservice-connected 
disability pension benefits, which would have to be repaid.

3.  In 1997, evidence was received that the veteran had been 
receiving Social Security disability benefits since March 1995, 
which he had not reported to VA.

4.  In August 1997, the veteran's nonservice-connected disability 
pension benefits were terminated effective April 1, 1995, on the 
basis that the veteran began receiving Social Security disability 
benefits effective March 1995.  This action created an overpayment 
in the amount of 14,193, of which the Committee waived $6,000.

5.  The veteran's failure to timely report his income from Social 
Security disability benefits does not rise to the level of fraud, 
misrepresentation or bad faith.

6.  Recovery of the overpayment would create an undue financial 
hardship to the veteran and would, therefore, be against the 
principles of equity and good conscience.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, recovery of an overpayment 
of VA nonservice-connected disability pension benefits in the 
calculated amount of $8,193, would be against the principles of 
equity and good conscience and, therefore, is waived.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1993, the veteran was awarded a total disability rating 
for pension purposes.  In April 1994, VA via a letter informed the 
veteran that he did not have any reported income from Social 
Security benefits, that he should notify VA immediately if there 
was a change with regard to income from Social Security benefits, 
and that failure to report such a change could create an 
overpayment of VA nonservice-connected disability pension 
benefits, which would have to be repaid.  In November 1994, the 
veteran completed a VA Form 21-0516-1 (improved pension 
eligibility verification report (EVR) (veteran with spouse)), in 
which he reported that he had no Social Security income.  After 
1994, VA did not sent another EVR to the veteran.  In a December 
1994 letter to the veteran, VA reiterated that the veteran did not 
have any reported income from Social Security benefits, that he 
should notify VA immediately if there was a change with regard to 
income from Social Security benefits, and that failure to report 
such a change could create an overpayment of VA nonservice-
connected disability pension benefits, which would have to be 
repaid.

In 1997, it was determined that the veteran had been receiving 
Social Security disability benefits since March 1995, which he had 
not reported to VA.  In August 1997, the veteran's nonservice-
connected disability pension benefits were terminated effective 
April 1, 1995, on the basis that the veteran began receiving 
Social Security disability benefits effective March 1995.  This 
action created an overpayment in the amount of 14,193, of which 
the Committee in an April 1999 decision waived $6,000.

The veteran completed a VA Form 20-5655 (financial status report 
(FSR)) in August 1997.  He reported that his monthly Social 
Security income was approximately $966 and his monthly VA 
compensation benefits were $179.  He reported that his monthly 
expenses totaled $1,400 - $300 for housing, $400 for food, $300 
for utilities, and $400 for alimony.  He reported that he had no 
assets.

At his February 1999 hearing at the RO before a Hearing Officer, 
the veteran testified that at the time he began to receive Social 
Security disability benefits, he did not know that he could not 
collect both Social Security disability benefits and VA 
nonservice-connected disability pension benefits.

In February 1999, the veteran completed another FSR.  He reported 
that his monthly Social Security income was $950 and his monthly 
VA compensation benefits were $250, but that his net monthly 
income was $1,100, which reflected the withholding of $100 of VA 
compensation benefits to satisfy the overpayment of VA pension 
benefits.  He indicated that his monthly expenses totaled $1,100 - 
$250 for housing, $200 for food, $400 for utilities, $200 for his 
spouse and son, and $100 for monthly payments on a television.  He 
reported that he had no assets.

In an August 2000 statement, the veteran reported that his monthly 
expenses totaled $1,750 - $500 for housing, $500 for food, $450 
for utilities, and $300 for gas.

At the May 2003 hearing, the veteran testified that he and his 
spouse had reconciled and that she worked 30 to 35 hours a week 
earning $6 an hour, approximately $800 per month.  He said that he 
and his spouse supported his two adult sons, only one of whom had 
a job, which paid the minimum wage.  He noted that his employed 
son would soon be leaving their household.  He indicated that his 
Social Security disability benefits and VA compensation benefits 
were the primary source of income in his household.  

At the hearing, the veteran submitted a statement reporting his 
monthly expenses as the following: $275 for power, $225 for gas, 
$350 for a car, $350 for food, $125 for insurance, $180 for 
gasoline, and $400 for housing.  He also indicated that he had an 
outstanding balance of $420 for medical expenses.  Thus, monthly 
expenses totaled $2325.  

A claimant who is receiving a pension is required to report to the 
VA any material change or expected change in income or other 
circumstance that affects the payment of benefits.  38 C.F.R. § 
3.660 (2003).  Payments of any kind and from any source are 
countable income for determining eligibility for VA pension 
benefits, unless specifically excluded by law.  38 U.S.C.A. § 
1521(b); 38 C.F.R. § 3.271(a)(2003).

The Board notes that the Committee considered the facts in this 
case, and concluded that the veteran had not demonstrated fraud, 
willful misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this regard.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  As there 
appears to be no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now sought 
is present.  See 38 C.F.R. § 1.963(a). 

The sole question remaining is whether it would be against equity 
and good conscience for VA to require repayment of the instant 
indebtedness.  The veteran requested waiver of the debt as 
recovery would cause undue financial hardship.  The Committee 
denied waiver on the basis that recovery would not be against the 
principles of equity and good conscience.  The Board disagrees.

In applying the equity and good conscience standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's family 
of basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position to his 
detriment due to his reliance upon receipt of VA benefits. 
Additionally, the adjudicator must conduct a "balancing of the 
faults," weighing the fault of the debtor against any fault 
attributable to the VA.  38 C.F.R § 1.965(a).

To begin with, recovery would not defeat the original purpose of 
the benefit by nullifying the objective for which it was intended.  
The nonservice-connected disability pension benefits program is an 
income-based program, intended to provide a basic level of support 
for veterans with wartime service.  In this case, the veteran had 
income that exceeded the maximum income levels set by law.  In 
addition, failure to make restitution would result in unfair gain 
to the veteran because he accepted VA pension benefits that were 
predicated on incorrect income information.  He thus accepted 
money to which he was not entitled.  The failure of the Government 
to insist on its right to repayment of the debt would result in 
his unjust enrichment at the expense of the taxpayers.   Moreover, 
there is no evidence that the appellant's reliance on VA benefits 
resulted in the relinquishment of a valuable right or the 
incurrence of a legal obligation.

Nonetheless, the veteran is not entirely at fault in the creation 
of the overpayment.  While VA in essence informed the veteran in 
1994 that he should report any income from Social Security 
benefits as soon as he received it, after 1994 the VA never sent 
the veteran another EVR.  Therefore, the veteran was not given the 
opportunity to report his income from Social Security benefits 
after he started receiving benefits in March 1995.  Accordingly, 
the Board finds that the veteran was not entirely at fault in the 
creation of the overpayment. 

Also, the veteran and his spouse's monthly income consists of his 
Social Security benefits, which were $950 in 1999; his VA 
compensation benefits, currently $205 because he is 20 percent 
disabled; and his spouse's post-tax income is approximately $800 
per month.  Thus, total monthly family income is approximately 
$2055.  At the May 2003 hearing, the veteran testified that his 
employed son was moving out of his household, the Board assumes 
that his son is now living on his own and not contributing to the 
veteran's household's monthly income.  The veteran most recently 
reported that his monthly expenses were approximately $2300.  He 
and his wife are supporting one totally dependent son, and he has 
no assets that could be realistically be liquidated to satisfy the 
overpayment.  Even if the veteran's monthly expenses are slightly 
inflated, his monthly expenses still exceed a realistic estimate 
of his monthly income, even with cost of living adjustments on his 
Social Security benefits.  The veteran is receiving Social 
Security disability benefits.  He has a history of psychiatric 
disorders.  It is unrealistic to expect him to get a job to repay 
the overpayment.  Therefore, the Board finds that recovery of the 
overpayment would result in an undue financial hardship depriving 
the veteran and his family of basic necessities.

In short, the Board gives more weight to the fact that recovery of 
the overpayment would definitely create an undue financial 
hardship and the fact that the veteran was not entirely at fault 
in the creation of the overpayment than to the other factors as 
defined in 38 C.F.R. § 1.965(a).  Accordingly, resolving doubt in 
the veteran's favor, recovery of an overpayment of VA nonservice-
connected disability pension benefits in the calculated amount of 
$8,193, would be against the principles of equity and good 
conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 
5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965.

During the pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected disability pension benefits in the calculated 
amount of $8,193 is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



